Citation Nr: 9917086	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

Entitlement to service connection for a chronic cyst 
condition, including as due to exposure to herbicide.  

Entitlement to service connection for disability manifested 
by numbness in the extremities, including as due to exposure 
to herbicide.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1970 to February 
1972.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in October 1992 which denied the claimed 
benefits.  The October 1992 rating decision also denied 
service connection for post-traumatic stress disorder (PTSD) 
and the veteran initially appealed that determination.  
However, a rating decision in July 1994 granted service 
connection for PTSD.  A notice of disagreement regarding the 
rating assigned for PTSD was not timely received.  Therefore, 
no issue relating to PTSD is currently before the Board.  

This case was previously before the Board in February 1997 at 
which time it was remanded back to the RO in order to provide 
the veteran the opportunity to submit medical evidence in 
support of his claims.  The RO thereafter continued to deny 
the claimed benefits and the case has now been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a chronic 
cyst condition to include being the result of herbicide 
exposure is not accompanied by any medical evidence in 
support of the claim.  

2.  The claim for service connection for a chronic cyst 
condition is not plausible.  

3.  The veteran's claim for service connection for disability 
manifested by numbness in the extremities, to include being 
the result of herbicide exposure is not accompanied by any 
medical evidence in support of the claim.  

4.  The claim for service connection for disability 
manifested by numbness in the extremities is not plausible. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a chronic 
cyst disability, to include being the result of herbicide 
exposure, is not well grounded.  38 U.S.C.A. §5107 (West 
1991).

2.  The veteran's claim for service connection for disability 
manifested by numbness in the extremities, to include being 
the result of herbicide exposure is not well grounded.  
38 U.S.C.A. §5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records, including the report of the 
veteran's separation examination, are completely negative for 
complaints, abnormal clinical findings, or diagnosis 
concerning any skin disorder or any neurological disorder.  
The service personnel records indicate that the veteran 
served in Vietnam from April 1971 to February 1972 as a motor 
carrier driver.  The records do not show that he was exposed 
to any herbicide.  

Private medical records dated in September 1983 show that the 
veteran was well until one month previously when he developed 
a gastrointestinal illness.  Shortly after recovering from 
that illness he noted the onset of pain across both shoulders 
with radiation into the posterolateral aspect of his arms to 
just below the elbow.  He then developed bilateral hand 
numbness up to the wrist, as well as numbness on both feet.  
In addition, he noticed pain radiating down the 
posterolateral aspect of both legs.  The veteran denied any 
weakness of his arms or any speech, swallowing, or visual 
impairment.  On initial examination, there was no weakness of 
the upper or lower extremities and the veteran's gait was 
normal.  But during the hospitalization he did develop 
weakness in his arms and legs and his gait became mildly 
ataxic.  There was mild hypalgesia in the distal upper and 
lower extremities, as well as decreased reflexes, and the 
veteran complained of a great deal of pain throughout the 
hospitalization.  The diagnosis was post-viral Guillain-Barré 
syndrome.  Over the next several months, with medication and 
physical therapy, the veteran's condition improved.  

Private medical records dated in June 1990 show that the 
veteran had made "very good improvement" from his Guillain-
Barré syndrome.  He still complained of numbness on the tips 
of his toes and numb spots on various parts of his body.  His 
strength was reportedly normal for the most part, although 
the veteran indicated that he tired somewhat easily.  He had 
noted during the previous year some burning pain and cramping 
in his calves and ankles that would come on after he was on 
his feet all day, but could also be present when he awoke in 
the morning.  The examiner stated that there were a number of 
abnormalities on electromyography and that the entire 
presentation was consistent with Guillain-Barré syndrome and 
not any acute process.  

A private pathology report dated in March 1991 refers to 
specimens obtained from excision of skin lesions.  The 
microscopic diagnoses were of an epidermal cyst from the left 
side of the nose, seborrheic keratosis of the suprapubic 
area, and an intradermal nevus from the right scrotal area.  
A similar pathology report dated in November 1991 notes a 
microscopic diagnosis of a ruptured epidermal inclusion cyst 
from the scrotal area, with acute and chronic inflammation 
and foreign body giant cell reaction.  

A VA compensation examination was conducted in August 1992.  
At that time, the veteran stated that his numbness had 
started at the tips of his fingers and toes, then worked its 
way up and had gotten worse through the years.  He indicated 
that his feet were constantly numb and that the rest of his 
extremities developed transient numbness one to two times per 
day.  He also reported weakness of his arms and legs that 
lasted from 15 minutes to two hours, as well as pain in his 
feet and instability.  The neurological examiner noted the 
presence of atrophy of the legs and hands.  There was a 
decrease in strength in the upper and lower extremities.  The 
veteran was also sensitive to cold and insensitive to heat.  
The examiner commented that the original diagnosis of 
Guillain-Barré syndrome had been discarded and that there did 
not appear to be a definitive diagnosis at that time.  
However, it was the examiner's opinion that the veteran had 
"a neurogenic muscular atrophy that may fall into the 
heading of progressive spinal muscular atrophy or some form 
of amyotrophic lateral sclerosis."  

A VA skin examination was also conducted in August 1992.  The 
examiner noted scars on the face, back, and groin from what 
appeared to have been the removal of sebaceous cysts.  There 
was also a large scar on the right forearm.  No cystic 
disease was found on the examination.  

Private medical records dated from March 1992 to March 1993, 
which included nerve conduction studies (NCS) and 
electromyography (EMG), reflect follow-up treatment, with 
continuing diagnoses of history of Guillain-Barré syndrome, 
but the examiner also noted that chronic Guillain-Barré, 
superimposed peroneal palsy, demyelinating disease, or other 
progressive disease needed to be ruled out.  An October 1992 
note, based on repeat NCS and EMG, indicates that the 
possibility of superimposed bilateral median nerve entrapment 
at the wrists and of the ulnar nerves at the elbows was also 
very possible.  

A personal hearing was held before a hearing officer at the 
RO in May 1993.  The veteran testified that he began having 
cysts removed from various areas of his body in 1988.  He 
stated that only the "Veterans' doctor" had indicated that 
they might have been caused by Agent Orange.  He reported 
that he currently had "some pimples and stuff," but that 
they hadn't turned into cysts.  The veteran also stated that, 
prior to the onset of the cysts, he had had a skin rash, but 
that examiners didn't know what caused it.  Further, he 
testified that, although the doctors in 1983 had 
"tentatively diagnosed Guillain-Barré syndrome for a short 
period of time," they then changed their minds.  

Also of record is the report of a private Functional Capacity 
Evaluation by an occupational therapist in February 1996.  
The veteran reported his symptoms to be essentially as set 
forth previously.  The therapist recorded the veteran's 
report of a diagnosis of Guillain-Barré syndrome, and also 
noted "that he suffers from Agent Orange and neuropathy."  
In addition, the report indicates that the veteran had 
undergone bilateral carpal tunnel release and ulnar nerve 
releases in 1995.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The law states that a veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and who develops one of several 
enumerated diseases shall be presumed to have been exposed to 
an herbicide agent unless there is affirmative evidence that 
the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. §§ 3.309(e), 3.307(a)(6)(iii) (1998).  The 
specific diseases are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft tissue sarcoma, 
multiple myeloma, respiratory cancers, acute and subacute 
peripheral neuropathy and prostate cancer.  

The law and regulations further provide that the disease 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneiform disease consistent with chloracne, porphyria 
cutanea tarda and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancer within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 C.F.R. § 3.307(a)(6).  For purposes of this section, the 
term acute and subacute peripheral neuropathy means a 
transient peripheral neuropathy that appears within a week or 
months of exposure to an herbicide agent and resolved within 
two years of the date of onset.  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

Exposure to herbicide

At the outset, the Board notes that a chronic cyst condition 
is not among the diseases listed at 38 U.S.C.A. § 1116 or at 
38 C.F.R. § 3.309(e).  Peripheral neuropathy, however, is 
listed.  Nevertheless, the record does not show that either 
condition was manifested to a compensable degree within the 
first year after the veteran was last in Vietnam during 
service (or exposed to an herbicide agent) and the veteran 
does not contend that they were.  Therefore, the veteran may 
not be presumed to have been exposed to herbicide during his 
service in Vietnam.  Moreover, although the veteran served in 
Vietnam for approximately 10 months during the Vietnam era, 
there is no affirmative evidence that even suggests that he 
was actually exposed to any herbicide during service, and he 
has not contended or testified that he was.  

Chronic cyst condition

The record does not show that a cyst condition was present in 
service or for many years after his separation from service.  
Further, there is no medical evidence of record purporting to 
establish a relationship between whatever cyst condition he 
may now have and service.  Although the veteran testified 
that the "Veteran's doctor" had indicated to him that the 
cysts that were removed might have been caused by Agent 
Orange, the report of the only VA skin examination that is of 
record not only does not even reflect the possibility of such 
a relationship, but the report does state that no cystic 
disease was found at that time.  

The Board notes that the Court has held that "the connection 
between the layman's account, filtered as it was through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Accordingly, the veteran's report of what a 
physician might have told him, even when offered in the form 
of sworn testimony, cannot be considered to be credible 
medical evidence to render his claim well grounded.  

Therefore, although the veteran clearly had a cyst condition 
in 1991, there is no medical evidence that he now has any 
chronic cyst condition, there is no evidence that he had a 
chronic cyst condition in service or for many years after 
service, and there is no medical evidence that any cyst 
condition that he might now have is in any way related to 
service.  Lacking such evidence, the veteran's claim is not 
plausible and must be denied as being not well grounded.  

Peripheral neuropathy

The record clearly shows that the veteran now has some sort 
of neuropathy that affects his upper and lower extremities.  
However, there is no evidence that any neurological disorder 
was present while the veteran was in service or for many 
years after his separation from service-and he does not 
contend otherwise.  

The veteran's contention is that his peripheral neuropathy 
was caused by his exposure to Agent Orange or some other 
herbicide while he was in Vietnam during service.  However, 
as discussed above, because his neuropathy was not first 
manifested within one year of the date that he left Vietnam, 
he is not presumed to have been exposed to any herbicide 
during service.  The presumption afforded by the provisions 
of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) serves only to 
relieve a veteran of establishing actual exposure in service 
and an etiological connection between the disease at issue 
and that in-service exposure.  

In this case, however, the presumption is not applicable, as 
discussed above.  Therefore, in order to meet the criteria 
for a well grounded claim, there must be some evidence of a 
disease or injury in service (e.g., actual exposure to an 
herbicide), as well as some medical evidence of a nexus 
between the veteran's neuropathy and the disease or injury in 
service.  

The evidence of record in this case does not demonstrate that 
the veteran sustained any disease or injury in service that 
caused his neuropathy.  There is no evidence that he was 
actually exposed to any herbicide agent.  Further, although 
the veteran testified that a VA physician told him that his 
neuropathy might be related to his exposure to Agent Orange, 
that evidence is not sufficient to meet the criterion for 
medical evidence of a nexus between his current neuropathy 
and service.  Robinette.  

In addition, while the veteran testified that physicians in 
1983 had initially diagnosed Guillain-Barré syndrome, but 
later discarded that diagnosis, the medical evidence of 
record does not support that statement.  The evidence shows 
that the only physician who diagnosed other than Guillain-
Barré syndrome was the August 1992 VA compensation examiner.  
The primary diagnosis listed by all other physicians-the 
veteran's treating physicians, including those who treated 
him after the August 1992 VA compensation examination-has 
been Guillain-Barré syndrome.  The Board recognizes that some 
of the more recent private medical reports have also noted 
other, possible, additional neurological diagnoses for the 
veteran's symptoms, and indeed he has apparently undergone 
carpal tunnel surgery in both wrists.  However, none of those 
physicians indicated that the diagnosis of Guillain-Barré 
syndrome had been discarded.  This fact is relevant because 
the veteran's Guillain-Barré syndrome was attributed by the 
physicians in 1983 to an acute viral illness at that time.  

But most importantly, there simply is no evidence of any 
disease or injury in service, including affirmative evidence 
of exposure to an herbicide agent, and no medical evidence of 
a nexus between the veteran's current neuropathy.  Lacking 
such evidence the veteran's claim is not plausible and so 
must be denied as being not well grounded.  


ORDER

In the absence of well grounded claims, service connection 
for a chronic cyst condition and a disability manifested by 
numbness in the extremities, including as due to exposure to 
herbicide, is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

